Section 221, Chap. 120, Laws 1940, imposed a state-wide privilege tax for each county of $50 upon each transient vendor, or dealer, of cigarettes, cigars and other tobaccos, and provided that the state tax commissioner "shall issue transient vendor licenses in the name of the firm operating the business, and further show the name of the agent who operates the vehicle from which the merchandise is sold and delivered." The American Tobacco Company had among its agents, who were transient vendors for the company, the two complainants in this case.
The State Tax Commissioner construed the provision quoted above as imposing the tax upon the firm and issued the privilege licenses to the American Tobacco Company and named in each license the particular agent or transient vendor for whom the particular license was issued. *Page 432 
The licenses were so issued in respect to the agents who are the complainants herein.
After this Court decided in Craig v. Brown  Williamson Tobacco Corp., 190 Miss. 360, 200 So. 446, that the tax is one upon the transient vendor as an individual and not upon the firm or company employing him, the State Tax Collector sought to disregard the payments made by the companies for the agents, and instituted actions against the agents, both for the principal sums of the entire tax and for statutory penalties, and of the agents so sued, two of them, heretofore mentioned, filed this bill for an injunction, which on the hearing was sustained.
It is immaterial who pays a particular privilege tax so long as it is paid when due, as was done in this case; and, under the cited section, it is immaterial that the formal recitals of the privilege-tax license was that it was issued to the employer firm or company for the agent named therein, instead of being issued to the agent himself and naming therein the firm or company for whom he is thereby licensed to do the work. The purpose of the statute was that there should be a joint identification of the agent and his employer in the license, and this having been done, the State is not to be permitted to again collect the tax, with penalties, upon what at best is a technicality, unsupported by substantial merit.
But neither the company nor the agents paid any privilege taxes to the municipalities within the counties designated in the licenses, and the remaining question is whether the agents are liable for municipal privilege taxes. Beginning with the Privilege Tax Code of 1930, Laws 1930, ch. 88, and through every privilege tax revision since that time, privilege taxes have been classified either as state-wide privilege taxes or simply as privilege taxes; and throughout all this time there has been a provision such as contained in Section 264, Chap. 120, Laws 1940, "that no municipality shall levy any tax on any privilege which has been duly licensed for state-wide *Page 433 
purposes as herein provided." Thus there has become a fixed legislative policy to designate privilege taxes, in certain of each of the sections levying them, as state-wide, in which case municipalities are barred, and in the other sections, each of them, to designate the tax as simply a privilege tax upon the particular business dealt with in that section, in which cases, as the ordinary rule, municipalities may collect fifty per cent. of the specified state tax.
In all the privilege tax laws dealing with transient vendors or dealers enacted prior to Chapter 120, Laws 1940, the tax had been imposed upon the business dealt with simply as a privilege tax, and these laws had carried the provision that municipalities could also impose the tax, in its proper proportion, upon that business. But for the first time when that section was brought forward as Section 221, Chap. 120, Laws 1940, there was inserted in the opening sentence of the section the words that the tax thereby imposed was a state-wide tax. Nevertheless, the old provision that the municipalities could also collect was left in the section, and, as we have already mentioned and quoted, Section 264 at the concluding portion of the chapter, expressly negatived the authority of municipalities to levy a tax on state-wide privilege taxes.
With these contradictory and blundering provisions, the court has striven to arrive at some dependable conclusion as to what was the legislative intent. The taxpayers have urged that inasmuch as the legislature deliberately inserted the designation at the very opening of the section to the effect that the tax was thenceforth to be considered as a state-wide tax, it was a mere inadvertence that the provision in regard to municipalities was not stricken out, and that in any event since both cannot stand together, the last expression of the legislature which is embodied in Section 264 must prevail, citing among others, Coker v. Wilkinson, 142 Miss. 1, 16, 106 So. 886. *Page 434 
The tax collector contends that the provisions of Section 264 are general in their nature, while the concluding paragraph of Section 221, allowing municipalities also to collect the tax, is a particular enactment dealing with that particular section, and, therefore, must be taken as excepted from the general language of Section 264 — citing, among others, Greaves v. Hinds County,166 Miss. 89, 145 So. 900. But this does not adequately meet the difficulty, because in the same section, that is to say, Section 221, in which the particular language referred to is used, there appears at the very opening of the section the particular language that the tax thereby levied is a state-wide tax.
Other arguments and other rules of construction are pressed by each side. Rules of construction are valuable only as aids to the court in arriving at the legislative intent; but when we have applied all of them in the situation here before us, candor must compel us to say that we cannot confidently determine what was meant, and we, therefore, resolve the doubt in favor of the taxpayer — taxation is never to be allowed under a statute of doubtful interpretation. Pan-American Petroleum Corp. v. Miller,154 Miss. 565, 122 So. 393, and the numerous cases cited therein.
Affirmed.